                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF WEST VIRGINIA
                                    WHEELING


EARL COLEMAN,

         Petitioner,

v.                                                CIVIL ACTION NO. 5:19-CV-35
                                                  (BAILEY)

FREDERICK ENTZEL,

         Respondent.

         ORDER GRANTING RESPONDENT’S MOTION TO DISMISS OR. IN THE
                  ALTERNATIVE, FOR SUMMARY JUDGMENT

         On March 15, 2019, the petitioner, an inmate incarcerated at FCI Hazelton in

Bruceton Mills, West Virginia, filed a pro se Petition for Habeas Corpus Pursuant to 28

U.S.C.   § 2241 challenging a prison disciplinary hearing. [Doc. 1]. On September 5,2019,
the respondent filed a Motion to Dismiss or, in the Alternative, for Summary Judgment.

[Doc. 9]. On October 3, 2019, the petitioner filed a response. [Doc. 13]. On October 17,

2019, the respondent filed a reply. [Doc. 14]. Having been fully briefed, this matter is now

ripe for decision. For the reasons stated below, this Court will grant the respondent’s

motion to dismiss.

                         FACTUAL AND PROCEDURAL HISTORY

         In his Petition, petitioner challenges a delay in providing him with a Disciplinary

Hearing Officer (“DHO”) report following a DHO hearing on January 17, 2019. [Doc. 1-1 at

1]. The petitioner received the DHO report on February 21, 2019, 35 days after the

hearing, which he alleges violates a BOP policy requiring reports to be given within fifteen

                                              1
days. Id. at 1-2. Petitioner alleges that following a DHO hearing, an inmate has twenty

days to file an administrative appeal; although he acknowledges that Hazelton staff allows

filing of an appeal within twenty days of receiving the DHO report, he contends “this is not

allowed by policy.”     Id. at 2.   Petitioner acknowledges that he has not exhausted

administrative remedies, but argues that exhaustion should be excused here because

“staff’s actions clearly violate the statutory and constitutional rights of [petitioner].” Id. at

3.

       On September 5, 2019, the respondent filed the instant motion to dismiss or, in the

alternative, for summary judgment. [Doc.           9].   In its memorandum in support, the

respondent argues that, first, petitioner received due process required in a disciplinary

action; second, petitioner’s request for custody classification is not a cognizable habeas

claim; and third, petitioner has failed to exhaust administrative remedies. [Doc. 10 at 2].

In particular, the respondent points out that while BOP policy states that DHO reports are

“ordinarily” provided within 15 work days of the decision, there is no time period

requirement for providing a DHO report. Id. at 8.

       In response, the petitioner argues that the respondent’s position is unreasonable;

he contends that the government is relying on an unreasonable, unpublished case. [Doc.

13 at 2-3]. He further argues that because of the respondent failing to meet this 15 day

requirement, the respondent should be barred from raising failure to exhaust administrative

remedies as a defense. Id. at 3. In reply, the respondent points out that, on at least four

recent occasions, this Court “has addressed this exact issue and determined that BOP

policy does not mandate that an inmate receive a DHO report within 15 days of a hearing

or within any specified time.” [Doc. 14 at 1-2] (citations omitted).

                                               2
                                  STANDARD OF REVIEW

I.       Motion to Dismiss

         A complaint must be dismissed if it does not allege ‘“enough facts to state a claim

to relief that is plausible on its face.’ Bell At!. Corp. v. Twombly, 550 U.S. 554, 570

(2007) (emphasis added).” Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008).

When reviewing a motion to dismiss pursuant to Rule 1 2(b)(6) of the Federal Rules of Civil

Procedure, the Court must assume all of the allegations to be true, must resolve all doubts

and inferences in favor of the plaintiffs, and must view the allegations in a light most

favorable to the plaintiffs. Edwards v. City of Go!dsboro, 176 F.3d 231, 243-44 (4th Cir.

1999).

         When rendering its decision, the Court should consider only the allegations

contained in the Complaint, the exhibits to the Complaint, matters of public record, and

other similar materials that are subject to judicial notice.       Anheuser-Busch, Inc. v.

Schmoke, 63 F.3d 1305, 1312 (4th Cir. 1995). In Twomb!y, the Supreme Court, noting

that “a plaintiffs obligation to provide the ‘grounds’ of his ‘entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do,” Id. at 555, upheld the dismissal of a complaint where the plaintiffs did

not “nudge[ J their claims across the line from conceivable to plausible.” Id. at 570.

         This Court is well aware that “[m]affers outside of the pleadings are generally not

considered in ruling on a Rule 12 Motion.” Williams v. Branker, 462 F. App’x 348, 352

(4th Cir. 2012). “Ordinarily, a court may not consider any documents that are outside of

the Complaint, or not expressly incorporated therein, unless the motion is converted into



                                               3
one for summary judgment.” Witthohn v. Fed. Ins. Co., 164 F. App’x 395, 396 (4th Cir.

2006). However, the Court may rely on extrinsic evidence if the documents are central to

a plaintiffs claim or are sufficiently referred to in the Complaint. Id. at 396-97.

            Finally, this Court notes that pro se allegations are held to a less stringent standard

than those drafted by lawyers and must be liberally construed. flames v. Kerner, 404          u.s.
519, 520 (1972); Hudspeth v. Figgins, 584 F.2d 1345, 1347 (4th Cir. 1978).

II.         Motion for Summary Judgment

            Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

is appropriate “if the pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.

R. Civ. P. 56(c); see Celotex Corp. v. Catrett, 477       u.s. 317, 322(1986).    A genuine issue

exists “if the evidence is such that a reasonable jury could return a verdict for the non-

moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus, the

Court must conduct “the threshold inquiry of determining whether there is the need for a

trial   —   whether, in other words, there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Anderson, 477 U.S. at 250.

            Additionally, the partyopposing summary judgment “must do more than simply show

that there is some metaphysical doubt as to the material facts.” Matsushita EIec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). That is, once the movant has

met its burden to show absence of material fact, the party opposing summary judgment



                                                  4
must then come forward with affidavits or other evidence demonstrating there is indeed a

genuine issue for trial.    Fed. R. Civ. P. 56(c); Celotex Corp., 477 U.S. at 323-25;

Anderson, 477 U.S. at 248. “If the evidence is merely colorable, or is not significantly

probative, summary judgment may be granted.” Anderson, 477 U.S. at 249 (citations

omitted).

                                         ANALYSIS

       The Supreme Court has identified the following due process requirements for

inmate disciplinary actions: (1) written notice of the charges must be given to the inmate

at least twenty-four hours before his appearance in front of the prison disciplinary board;

(2) prison disciplinary officers must make a written statement describing the evidence relied

upon and supply reasons for any disciplinary actions; (3) the inmate must be allowed to call

witnesses and present evidence at the disciplinary hearing unless allowing this would be

unduly hazardous to institutional safety or correctional goals; (4) if illiterate or the hearing

involves a complex matter, the inmate must be granted the opportunity to have a non-

attorney representative assist him throughout the disciplinary process; and(S) the decision-

maker must be impartial. Wolff v. McDonnell, 418 U.S. 539, 564-571 (1974).

       Following a disciplinary hearing, SOP policy requires the DHO to provide the inmate

with a written report, ordinarily within fifteen (15) working days after the DHO makes his or

her decision. Therefore, the policy does not mandate that the inmate receive the report

within fifteen (15) days or within any specified time. The BOP administrative grievance

process requires an inmate to file an administrative appeal with twenty (20) days after the

inmate receives the written report, rather than twenty (20) days after the disciplinary



                                               5
hearing. The petitioner argues that allowing the BOP to utilize this policy “would allow staff

to provide the report any time they feel like, which would mean staff could hold the reports

   until the end of a prisoner’s sentence, forcing him to serve the lost good conduct time

without an appeal.” [Doc. 1-1 at 2]. However, this hypothetical is simply not the case here;

there is nothing in the record to indicate that this delay, assuming petitioner could prevail

on an administrative appeal, would cause him to unduly serve lost good conduct time.

Accordingly, the petitioner has not stated a claim for a violation of the process due to an

inmate challenging disciplinary actions under Wolff v. McDonnell, 418 U.S. 539.

                                      CONCLUSION

       For the reasons stated above, the Respondent’s Motion to Dismiss or, in the

Alternative, for Summary Judgment [Doc. 9) is hereby GRANTED. Accordingly, it is

ORDERED that the Petition for Habeas Corpus Pursuant to 28 U.s.C.                § 2241 be
DISMISSED WITH PREJUDICE. The Court hereby DIRECTS the Clerk to STRIKE this

matter from the active docket of this Court and to enter judgment in favor of the

respondent.

       It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to all counsel of record herein

and mail a copy to the pro se petitioner.

       DATED: October 142019.



                                                 s s}nbr
                                                  JOLESTON BAILEY
                                                  UNITED STATES DISTRICT JUDGE



                                             6
